RECEIPT IS ACKNOWLEDGED OF YOUR LETTER OF MARCH 6, 1990 REQUESTING A LETTER OPINION ON THE FOLLOWING ISSUE:
  DOES 74 O.S. 840.7(A) (1988) APPLY TO INSTITUTIONS IN THE OKLAHOMA STATE STEM OF HIGHER EDUCATION AND, SPECIFICALLY, DOES IT APPLY TO THE UNIVERSITY OF ARTS AND SCIENCE OF OKLAHOMA?
ALL OFFICERS AND EMPLOYEES OF THE OKLAHOMA STATE SYSTEM OF HIGHER EDUCATION ARE IN THE EXEMPT UNCLASSIFIED SERVICE STATUS UNDER THE OKLAHOMA PERSONNEL ACT. 74 O.S. 840.8 (1989). EXEMPT UNCLASSIFIED SERVICE PERSONNEL ARE NOT SUBJECT TO THE ACT EXCEPT WITH REGARD TO LEAVE REGULATIONS. 74 O.S. 840.7 (1989). THIS SECTION STATES IN RELEVANT PART: UNLESS OTHERWISE PROVIDED, OFFICES AND POSITIONS IN THE UNCLASSIFIED SERVICE ARE IN NO WAY SUBJECT TO ANY OF THE PROVISIONS OF THIS ACT OR OF THE RULES AND REGULATIONS PROMULGATED HEREUNDER EXCEPT LEAVE REGULATIONS.
BASED ON THE EXPRESS LANGUAGE OF 74 O.S. 840.7 AND 74 O.S. 840.8, OFFICERS AND PERSONNEL WITH THE OKLAHOMA STATE SYSTEM OF HIGHER ARE SUBJECT TO THE LEAVE REGULATIONS SPECIFIED IN THE ACT. LEAVE BENEFITS ARE SPECIFIED IN SECTIONS 74 O.S. 840.7(A)/74 O.S. 840.7(B) AND 74 O.S. 840.7(C). THE UNIVERSITY OF ARTS AND SCIENCE IS AN INSTITUTION WITHIN THE OKLAHOMA STATE SYSTEM OF HIGHER EDUCATION. 70 O.S. 3201 (1981). IT IS THEREFORE SUBJECT TO THE LEAVE BENEFIT PROVISIONS OF THE ACT.
THIS OPINION DOES NOT ADDRESS THE CONSTITUTIONALITY OF THE PROVISIONS OF 74 O.S. 840.7. IT IS AN INFORMAL OPINION AND IS NOT THE FORMAL OPINION OF THE ATTORNEY GENERAL.
(YASODHARA M. MOHANTY)